Title: To Thomas Jefferson from Francis Hopkinson, 17 July 1788
From: Hopkinson, Francis
To: Jefferson, Thomas


          
            
              My Dear Sir
            
            Philada. July 17th. 1788
          
          The last Letter I received from you is dated Augt. 1st. 1787 and my last to you April 6th. 1788. I have a pretty large Collection of News Papers for you, waiting a convenient opportunity. Mr. Tillier, who takes this, goes from hence to New York to embark for France. I could not ask him to take Charge of the Papers as they are too bulky: but I have made up a Package of Publications, which I think more immediately interesting, and which I hope he will accommodate with a Place amongst his Baggage. You will perceive that our great object for near a Twelve Month past has been the Formation and Ratification of a new System of Federal Government. I sent you the Plan proposed by the General Convention, long ago. Since the World began, I believe no Question has ever been more repeatedly and strictly scrutenized or more fairly and freely argued, than this proposed Constitution. It has now been solemnly ratified by 10 States viz. New Hampshire, Massachusetts, Connecticut, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, South Carolina and Georgia, New York now hesitating, North Carolina to determine the last of this Month, Rhode-Island has not even call’d a Convention but seems disposed to do it.—Whether This is the best possible System of Government, I will not pretend to say. Time must determine; but I am well persuaded that without an efficient federal Government, the States must in a very short Time sink into Contempt and the most dangerous Confusion. Many Amendments have been proposed by the ratifying States but discordant with each other. A Door is left open in the Constitution itself for Amendments; but so large a Concurrence is made necessary that it may be supposed none will be admitted but such as shall co-incide with general opinion and general Interest. The new System was long argued and powerfully opposed in Virginia; however, she made the 10th. assenting State, by a Majority of 11 in Convention. Nothing can equal the Rejoicings in the Cities, Towns and Villages thro’out the States on the late fourth of July in Celebration of the Declaration of Independence and the Birth of the new Constitution. The Papers are fill’d with Accounts of Processions, Toasts &c. As a Specimen, I enclose the Exertions of Philadelphia on this Occasion. Altho’ the State of New York hath not ratified, and it is very doubtful whether she will or no, yet the City is making grand Preparations for an Exhibition on the 22d. It is confidently talk’d that if the Convention should reject, the City of New York, with Straten and Long Islands, will seperate themselves from the State and join the Union.
          Our friend Dr. Franklin has been, and indeed yet is, ill with a severe Fit of the Stone; he has had no Ease but from daily Annodynes. I was fearful of the Event on Account of his great Age but he seems getting better, and will I believe rub thro’ it for this Time. Mr. Rittenhouse is in but a poor State of Health. No p[hiloso]phical news very interesting. I long [to] hear from you.—I [long] to see you. We [hear] of great Commotions in France. How is your Situation affected by them. I wish you was here during the Formation of our new Government. We shall be in Want of Men of Ability and Integrity to fill important Departments. Much will depend upon our first off-set.
          With best Regards to Miss Jefferson & sincere Wishes for your Health & Happiness I am, Dear Sir Your truly affectionate Friend & humble servant,
          
            
              Fras Hopkinson
            
          
        